Published Order Certifying Termination of Noncooperation Suspension
Robert D. Rucker, Acting Chief Justice of Indiana
Pursuant to Indiana Admission and Discipline Rule 23(10)(f) (2016), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 16-1236, filed against Respondent. On March'27, 2017, the Executive Director of the Disciplinary Commission filed a “Certification of Compliance,” stating that Respondent has now cooperated with its investigation.
' The Court therefore ORDERS that Respondent’s suspension from the practice of law for failure to cooperate in this case be shown as terminated as of March 27, 2017, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect.
Pursuant to Admission and Discipline Rules 23(10.1)(d) (2017) and 2(h), Respondent’s failure to pay any outstanding costs assessed in this case by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.